Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim(s)
	This is a non-final, first office action in regards to application 16/960,893 filed on 07/09/2020. Claim(s) 1-7 and 15-16 were withdrawn. Claim(s) 17, 20-22, and 30 were amended. Claim(s) 18-19 and 29 were left as previously/originally presented. Claim(s) 31-33 were newly added. Claim(s) 8-14 and 23-28 were cancelled. Claim(s) 17-22 and 29-33. 

Priority
	Acknowledgment is made of applicant’s claim for foreign priority filed in China on 07/02/2018 and 09/28/2018, under 35 U.S.C. 119 (a)-(d).

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 07/13/2020, 11/13/2020, and 06/29/2021, are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



	Claim(s) 17-22 and 29-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 2A Prong 1: Independent Claim(s) 17 and 29-30, recites an entity that is able to detect an stacking operation based on item(s) stock keeping unit, which, the entity will determine the volume of the current SKU item in a location. The entity will then update the historical volume of the current SKU items based on the current volume of the SKU items at the location. Independent Claim(s) 17 and 29-30, as a whole recites limitation(s) that are directed to the abstract idea(s) of certain methods of organizing human activity: managing personal behavior or relationships or interactions between people (including social activities and/or following rules or instructions), fundamental economic practices or principles, and/or commercial or legal interactions (e.g., business relations) and/or mental processes (i.e., observations and/or evaluations). Independent Claim(s) 17 and 29-30, recites “searching for a location set involved in a new stacking operation, when detecting the new stacking operation of a current Stock Keeping Unit (SKU) item is completed,” “for each location in the location set, determining a current upper limit of a unit volume of the current SKU item in a location according to a location volume of accommodation in the location and a storage quantity of the current SKU item in the location,” and “updating a historical volume of the current SKU item according to the current upper limit of the unit volume of the current SKU item on each location,” step(s)/function(s) are merely certain methods of Independent Claim(s) 17 and 29-30, are similar to an entity determining the volume of items at a certain location based on the item SKU’s, which, the entity will then update the item historical information based on the current item’s volume at the location. The mere recitation of generic computer components (Claim 1: have no additional elements, which, this claim limitation can be performed in the human mind or by a human using a pen and paper; Claim 29: a computer device, a processor, and a storage device; and Claim 30: a non-transitory computer-readable storage medium and a processor) do not take the claims out of the enumerated group of certain methods of organizing human activity. Therefore, Independent Claim(s) 17 and 29-30 recites the above abstract idea.

	Step 2A Prong 2: This judicial exception is not integrated into a practical application because the claims as a whole describes how to generally “apply,” the concept(s) of “searching,” “detecting,” “determining,” and “updating,” information in a computer environment. The limitations that amount to “apply it,” are as follows (Claim 1: have no additional elements, which, this claim limitation can be performed in the human mind or by a human using a pen and paper; Claim 29: a computer device, a processor, and a storage device; and Claim 30: a non-transitory computer-readable storage medium and a processor). Examiner, notes that a computer device, a processor, and a Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception. (MPEP 2106.05(f)). Here, the above additional elements merely receive and transmit pick-up location information which is no more than “applying,” the judicial exception. Also, see Alice Corp. Pty. Ltd. V. CLS Bank Int’l, the court found that a commonplace business method or mathematical algorithm being applied on a general purpose computer. Here, the processor is able to determine an inventory volume upper limit, see applicant’s specification paragraph 00150. Each of the above limitations simply implement an abstract idea that is no more than mere instructions to apply the exception using a generic computer component, which, is not a practical application of the abstract idea. Therefore, when viewed in combination these additional elements do not integrate the recited judicial exception into a practical application and the claims are directed to the above abstract idea(s).

	Step 2B: The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as noted previously, the claims as a whole merely describe how to generally “apply,” the abstract idea in a computer environment. Thus, even when viewed as a whole, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. Therefore, the claims are ineligible.

Claim(s) 18-22 and 31-33: The various metrics of Claim(s) 18-22 and 31-33 merely narrow the previously recited abstract idea limitations. For the reasons described above with respect to Claim(s) 17 and 29 these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.

	The dependent claim(s) 18-22 and 31-33 above do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) in the dependent claim(s) above are no more than either mere instructions to apply the exception using generic computer component(s), which, doesn’t provide an inventive concept. Therefore, Claim(s) 17-22 and 29-33 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 17, 19, 29, 30, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US 10,875,712) in view of Myers et al. (US 2008/0270269).
	Regarding Claim 17, Jiang, teaches a method for estimating goods volume, comprising: 
searching for a location set involved in a new stacking operation, when detecting the new stacking operation of a current Stock Keeping Unit (SKU) item is completed. (Column 6, Lines 32-44; Column 9, Lines 50-54; and Column 10, Lines 18-27)(Jiang teaches obtaining warehouse good change information of a predetermined time period and current storage space utilization information of a warehouse. The system will determine whether the storage space is occupied or idle (i.e., location set). The system will extract good identifiers and a quantity of goods to be stored (i.e., stacking operation) within the predetermined time period, which, the 
 for each location in the location set, determining a current upper limit of a unit volume of the current SKU item in a location according to a location volume of accommodation in the location and a storage quantity of the current SKU item in the location. (Column 14, Lines 5-25 and 36-43)(Jiang teaches that the system can determine a preset storage space in the warehouse for the goods to be stored within the predetermined time period, the quantity of the goods, and the current storage space utilization information. further, teaches that the system can determine various storage locations for the items and the storage space needed to store the woolen overcoat quantities. Jiang, also, teaches that that a certain storage space is able to store a maximum number of woolen coats (i.e., upper limit volume) and that the other storage spaces can store the remainder of the coats) 

	With respect to the above limitations: while Jiang teaches a system that can determine a location for storing a good based on determining the quantity of goods that 
	But, Myers et al. in the analogous art of determining stock inventory, teaches updating a historical volume of the current SKU item according to the current upper limit of the unit volume of the current SKU item on each location. (Paragraph(s) 0022 and 0046-0047)(Myers et al. teaches that the system can receive a physical count data with respect to an inventory record data for each part number counted. The system will then determine the physical count data for the number of parts located in inventory and the inventory record data. The system will then adjust the inventory record to correct the adjusted physical count data for the inventory. Examiner, respectfully, notes that the inventory record data and historical inventory data includes the past adjustments to inventory records based on the physical count data and previous inventory records, see paragraph(s) 0022)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system for determining a good(s) storage location based on the quantity of goods and the storage space, which, the system will then store the goods on a shelf based on a maximum number of goods that can fit on the shelf of Jiang, by incorporating the teachings of updating the inventory record based on determining a new quantity of goods that are in inventory of Myers et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to 

	Regarding Claim 19, Jiang/Myers et al., teaches all the limitations as applied to Claim 17.
	However, Jiang, doesn’t explicitly teach wherein the historical volume of the current SKU item comprises: 
when an operation of updating the historical volume of the current SKU item is not performed for a first time, an update ted volume of the current SKU item determined by a previous update serving as the historical volume of the current SKU item; or 
when the operation of updating the historical volume of the current SKU item is performed for the first time, an initialized volume of the current SKU item serving as the historical volume of the current SKU item. 
	But, Myers et al. in the analogous art of determining stock inventory, teaches wherein the historical volume of the current SKU item comprises: 
when an operation of updating the historical volume of the current SKU item is not performed for a first time, an update ted volume of the current SKU item determined by a previous update serving as the historical volume of the current SKU item; or 
when the operation of updating the historical volume of the current SKU item is performed for the first time, an initialized volume of the current SKU item serving as the historical volume of the current SKU item. (Paragraph(s) 0022 and 0046-0047)(Myers et al. teaches that the system can receive a physical count data with respect to an inventory record data for each part number counted. The system will then determine the physical count data for the number of parts located in inventory and the inventory record data. The system will then adjust the inventory record to correct the adjusted physical count data for the inventory. Examiner, respectfully, notes that the inventory record data and historical inventory data includes the past adjustments to inventory records based on the physical count data and previous inventory records, see paragraph(s) 0022. Examiner, respectfully, notes that the inventory record data indicates that 90 pieces of the part number “A” should be located in inventory (i.e., initialized volume) and the physical count reveals only 87 pieces of part number “A,” which, the system will then update the inventory count)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system for determining a good(s) storage location based on the quantity of goods and the storage space, which, the system will then store the goods on a shelf based on a maximum number of goods that can fit on the shelf of Jiang, by incorporating the teachings of updating the inventory record based on determining a new quantity of goods that are in inventory of Myers et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to 

	Regarding Claim 29, Jiang/Myers et al., teaches a computer device comprising: 
at least one processor. ((Column 5, Lines 4-10)(Jiang teaches a warehouse device that comprises a processor) 
a storage device configured to store at least one program. (Column 4, Lines 65-67); and (Column 5, Lines 1-3)(Jiang teaches the warehouse device includes a storage device that stores a program)
wherein the at least one program, when executed by the at least one processor, causes the at least one processor to implement the method according to Claim 17. (Column 5, Lines 1-27)(Jiang teaches that when the program is executed, the methods for the warehouse storage space planning is performed, which, the instructions stored will cause the processor to perform the method. Examiner, also, notes that applicant see the relevant rejection(s) of Claim 17 (a-c))

	Regarding Claim 30, Jiang/Meyers et al., teaches 
a non-transitory computer-readable storage medium storing a computer program. (Claim 5, Lines 4-27)(Jiang teaches a non-transitory computer-readable storage medium for storing instructions) 
wherein the program, when executed by a processor, implements the method according to Claim 17. (Claim 5, Lines 4-27)(Jiang teaches a non-Claim 17 (a-c))

	Regarding Claim 32, Jiang/Myers et al., teaches all the limitations as applied to Claim 29 and wherein the historical volume of the current SKU item comprises: 
when an operation of updating the historical volume of the current SKU item is not performed for a first time, an updated volume of the current SKU item determined by a previous update serving as the historical volume of the current SKU item. OR
when the operation of updating the historical volume of the current SKU item is performed for the first time, an initialized volume of the current SKU item serving as the historical volume of the current SKU item. (See, relevant rejection(s) of Claim(s) 19(b) and 29)

Claim(s) 18 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US 10,875,712) in view of Myers et al. (US 2008/0270269) and further in view of Brown et al. (US 2006/0071774).
	Regarding Claim 18, Jiang/Myers et al., teaches all the limitations as applied to Claim 17

determining the current upper limit of the unit volume of the current SKU item in the location according to the location volume of accommodation in the location, the storage quantity of the current SKU item in the location, and the effective space utilization rate of the location. (Column 14, Lines 13-25; and 32-43)(Jiang teaches that the system can determine that 10 woolen overcoats (i.e., upper limit of the unit volume of the current SKU item) can be stored in storage space P-D2-006-07-12. The system will make this determination based on the fact that there are 17 woolen overcoats (i.e., storage quantity of the current SKU), that the storage space P-D2-006-07-12 can store .21 m3 worth of goods (i.e., location volume), and the system can determine the current storage space utilization of space P-D2-006-07-12 that currently has 3 overcoats stored in the storage space out of the capacity requirement (i.e., effective space utilization rate of the location))
	With respect to the above limitations: while Jiang teaches a system that can determine the maximum amount of coats that can be stored based on taking into account the number of coats that have to be stored, the storage space utilization, and the storage space number of items stored at that location. However, Jiang/Myers et al., doesn’t explicitly teach determining a utilization rate at the location when the SKU item is using the location. 
	But, Brown et al. in the analogous art of monitoring the amount space used by SKU items, teaches determining an effective space utilization rate of the location when the current SKU item uses the location. (Paragraph(s) 0116-0118)(Brown et al. teaches that the system can determining a space utilization percentage of a shelf based on the number of items that are stored on the shelf. Examiner, respectfully, notes that the system can determine that the if twenty-eight SKU items are stored on the shelf then the space on the shelf will be 100% full, as taught in paragraph 0116, and/or twelve items, as taught in paragraph 0118)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system for determining a good(s) storage location based on the quantity of goods and the storage space, which, the system will then store the goods on a shelf based on a maximum number of goods that can fit on the shelf  and the storage shelf utilization of Jiang and updating the inventory record based on determining a new quantity of goods that are in inventory of Myers et al, by incorporating the teachings of determining the space utilization percentage when SKU items are stored on the shelf of Brown et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to accurately determine the number of SKU inventory items placed on a retail and/or warehouse shelf. (Brown et al.: Paragraph 0120)

	Regarding Claim 31, Jiang/Myers et al./Brown et al., teaches all the limitations as applied to Claim 29 and wherein determining the current upper limit of the unit volume of the current SKU item in the location according to the location volume of 
determining an effective space utilization rate of the location when the current SKU item uses the location. (See, relevant rejection(s) of Claim(s) 18(a) and 29)
determining the current upper limit of the unit volume of the current SKU item in the location according to the location volume of accommodation in the location, the storage quantity of the current SKU item in the location, and the effective space utilization rate of the location. (See, relevant rejection(s) of Claim(s) 18(b) and 29)

Claim(s) 20 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US 10,875,712) in view of Myers et al. (US 2008/0270269) and further in view of Notomi (JP2001282906A).
	Regarding Claim 20, Jiang/Myers et al., teaches all the limitations as applied to Claim 19.
	But, Jiang/Myers et al., do not explicitly teach wherein the updating of the historical volume of the current SKU item according to the current upper limit of the unit volume of the current SKU item on each location comprises: 
selecting the current upper limit of the unit volume.
wherein the current upper limit of the unit volume meets a first preset criterion from a plurality of current upper limits of the unit volume of the current SKU item on each location.
in response to that the current upper limit of the unit volume, wherein the current upper limit of the unit meets the first preset criterion is smaller than the historical volume of the current SKU item, using the current upper limit of the unit volume that meets the first preset criterion as the updated volume of the current SKU item. 
	But, Notomi in the analogous art of inventory management, teaches wherein the updating of the historical volume of the current SKU item according to the current upper limit of the unit volume of the current SKU item on each location comprises: 
selecting the current upper limit of the unit volume. (Paragraph 0044 and 0052)(Notomi teaches a system that can define a maximum inventory quantity, which, is dependent on the actual data and the different days of the week. The system can set the maximum inventory number at 400) 
wherein the current upper limit of the unit volume meets a first preset criterion from a plurality of current upper limits of the unit volume of the current SKU item on each location. (0052)(Notomi teaches the system can determine that the maximum inventory stock quantity of 400 can be determined to fall to less than the minimum stock quantity (i.e., first preset criterion))
in response to that the current upper limit of the unit volume, wherein the current upper limit of the unit meets the first preset criterion is smaller than the historical volume of the current SKU item, using the current upper limit of the unit volume that meets the first preset criterion as the updated volume of the current SKU item. (Paragraph(s) 0052-0054)(Notomi teaches when the system determines that the maximum inventory stock quantity will be less than the minimum stock quantity (i.e., historical volume) then the system will decide to then replenish the stock quantity by ordering 1000 more pieces, which, the end of the day stock will become the maximum stock quantity on  that day (i.e., current upper limit meets the first preset criterion as the updated volume of the current SKU item)) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system for determining a good(s) storage location based on the quantity of goods and the storage space, which, the system will then store the goods on a shelf based on a maximum number of goods that can fit on the shelf  and the storage shelf utilization of Jiang and updating the inventory record based on determining a new quantity of goods that are in inventory of Myers et al, by incorporating the teachings of determining a maximum stock quantity and updating that stock quantity based on determining that the current stock quantity is less than the minimum stock of Notomi, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to accurately determine the inventory sales and using the actual data to prevent products from going out of stock. (Notomi: Paragraph 0027) 

	Regarding Claim 33, Jiang/Myers et al./Notomi, teaches all the limitations as applied to Claim 32 and wherein the updating of the historical volume of the current 
selecting the current upper limit of the unit volume. (See, relevant rejection(s) of Claim(s) 20(a) and 32)
wherein the current upper limit of the unit volume meets a first preset criterion from a plurality of current upper limits of the unit volume of the current SKU item on each location. (See, relevant rejection(s) of Claim(s) 20(b) and 32)
in response to that the current upper limit of the unit volume, wherein the current upper limit of the unit meets the first preset criterion is smaller than the historical volume of the current SKU item, using the current upper limit of the unit volume that meets the first preset criterion as the updated volume of the current SKU item. (See, relevant rejection(s) of Claim(s) 20(c) and 32)

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US 10,875,712) in view of Myers et al. (US 2008/0270269) and further in view of Jian et al. (US 2014/0084060).
	Regarding Claim 21, Jiang/Myers et al., teaches all the limitations as applied to Claim 19. 
	However, Jiang/Myers et al., do not explicitly teach wherein the updating of the historical volume of the current SKU item according to the current upper limit of the unit volume of the current SKU item on each location comprises: 
for a current unit volume limit of the current SKU item in each location, determining whether the current unit volume limit of the current SKU item in the location is smaller than the historical volume of the current SKU item.  
in response to that the current upper limit of the unit volume of the current SKU item in the location is smaller than the historical volume of the current SKU item, using the current upper limit of the unit volume of the current SKU item in the location as a candidate volume. 
determining there is at least one candidate volume, selecting from the at least one candidate volume, a candidate volume that meets a second preset criterion as the updated volume of the current SKU item. 
	But, Jian et al. in the analogous art of inventory monitoring, teaches wherein the updating of the historical volume of the current SKU item according to the current upper limit of the unit volume of the current SKU item on each location comprises: 
for a current unit volume limit of the current SKU item in each location, determining whether the current unit volume limit of the current SKU item in the location is smaller than the historical volume of the current SKU item. (Paragraph(s) 0064 0066 0068)(Jain et al. teaches a controller that can poll for current inventory at various locations. The system will also consider the historical data of the inventory and/or 
in response to that the current upper limit of the unit volume of the current SKU item in the location is smaller than the historical volume of the current SKU item, using the current upper limit of the unit volume of the current SKU item in the location as a candidate volume. (Paragraph(s) 0068)(Jian et al. teaches that the system will determine if the second threshold inventory change is less than the first threshold (i.e., historical volume). The first threshold value can reflect 100 articles and then the second threshold can reflect 10 articles)
determining there is at least one candidate volume, selecting from the at least one candidate volume, a candidate volume that meets a second preset criterion as the updated volume of the current SKU item. (Paragraph 0062)(Jian et al. teaches that based on the controller determining the inventory change of 10 articles then the inventory change value will be updated in the current inventory database as the new inventory)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system for determining a good(s) storage location based on the quantity of goods and the storage space, which, the system will then store the goods on a shelf based on a maximum number of goods that 

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US 10,875,712) in view of Myers et al. (US 2008/0270269) and further in view of Jain et al. (US 2014/0084060) and further in view of Tamarkin et al. (US 2007/0174146).
	Regarding Claim 22, Jiang/Myers et al., teaches all the limitations as applied to Claim 19.
	However, Jiang/Myers et al., do not explicitly teach wherein acquiring the initialized volume of the current SKU item comprises:
based on the current SKU item, searching, from historical inventory data, for a historical location set, wherein the historical location set has historically stored the current SKU item. 
for each historical location in the historical location set, determining a historical upper limit of the unit volume of the current SKU item in a historical location according to a historical location volume of the historical location and the storage quantity of the current SKU item in the historical location. 
selecting, from a plurality of historical upper limits of the unit volume of the current SKU item in each historical location, the historical upper limit of the unit volume that meets a third preset criterion as the initialized volume of the current SKU item.
	But, Jain et al. in the analogous art of inventory monitoring, teaches wherein acquiring the initialized volume of the current SKU item comprises: based on the current SKU item, searching, from historical inventory data, for a historical location set, wherein the historical location set has historically stored the current SKU item. (Paragraph(s) 0121-0122)(Jain et al. teaches a controller that can receive a request to find an appropriate location for an item. The system is able to do an historical poll of data to determine the possible locations for their tem based on association history for similar SKU/product attributes)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system for determining a good(s) storage location based on the quantity of goods and the storage space, which, the system will then store the goods on a shelf based on a maximum number of goods that can fit on the shelf  and the storage shelf utilization of Jiang and updating the inventory record based on determining a new quantity of goods that are in inventory of Myers et al, by incorporating the teachings of a controller that can receive a request and determine an appropriate location for an item based on historical polling possible locations based on the association history for similar SKU attributes of Jain et al., with 
	With respect to the above limitations: while Jain et al. teaches determining a location for an item based on previously stored SKU items. However, Jiang/Myers et al./Jain et al., do not explicitly teach determining an maximum quantity of stock items from a location based on prior stocked locations and then selecting the stock quantity items for that location. 
	But, Tamarkin et al. in the analogous art of stock allocation, teaches 
for each historical location in the historical location set, determining a historical upper limit of the unit volume of the current SKU item in a historical location according to a historical location volume of the historical location and the storage quantity of the current SKU item in the historical location. (Paragraph(s) 0004, 0026, 0031, and 0036)(Tamarkin et al. teaches a system that can receive a stock action, which, the system can then determine the current level of stock available at the hierarchical levels which the stock resides. The system can determine that the enterprise wishes to allocate (i.e., historical upper limit) all the current stock to that location. Examiner, respectfully, notes that the allocation can include capacity in terms of the maximum volume for the stock at the location, see paragraph 0036. Examiner, also, notes that the system takes in to account prior stock allocations (i.e., historical location 
selecting, from a plurality of historical upper limits of the unit volume of the current SKU item in each historical location, the historical upper limit of the unit volume that meets a third preset criterion as the initialized volume of the current SKU item. (Paragraph(s) 0051)(Tamarkin et al. teaches that the system can allocate stock to appropriate level (i.e., location) based on the quantity of units of stock. The system can determine to remove certain stocks at location A for a different number of units (i.e., upper limit) and provide enough product at location A and then move the remainder of the stocks to another location based on availability rules (i.e., third preset criterion). Examiner, notes, that based on the availability rules the system can put specified number of stock into a proposed stock location, see Claim 13)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system for determining a good(s) storage location based on the quantity of goods and the storage space, which, the system will then store the goods on a shelf based on a maximum number of goods that can fit on the shelf  and the storage shelf utilization of Jiang, updating the inventory record based on determining a new quantity of goods that are in inventory of Myers et al. and determine an appropriate location for an item based on historical polling possible locations based on the association history for similar SKU attributes of Jain et al., by incorporating the teachings of a system for determining the maximum volume for stock 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tien (US 2004/0236645 A1). Tien teaches a system that is able to update a current stock record. The system will also determine whether the current stock of the material has fallen below a minimum inventory threshold, which, the system will reorder items. The system is also able to compare the current stock and a predetermined maximum inventory threshold for the current period, which, if the current stock exceeds the maximum inventory threshold then the system will notify management to not replenish the stock. 
Shah et al. (US 2020/0184411). Shah et al. teaches using a robotic system to take images on shelves, which, each image is recorded in the system to identify empty slots on shelving and the system can assign each empty slot based on product location assignments based on product inventory values. 
Lu et al. (US 2020/0175461). Lu et al teaches a system for allocating inventory between a first level distribution center and other multiple second level distribution centers. The system will determine the amount of SKU item inventory at the various locations. Examiner, respectfully, notes that the prior art date fails to predate applicant’s priority date.
Melander (US 2010/0274684). Melander teaches a inventory control system that is able to determine a upper (i.e., maximum) and lower (i.e., minimum) stock quantities. The system is able to determine the actual inventory of an article and determine if the inventory is compliance with the upper and lower limits. 
Lert et al. (US 2020/0346866). Lert et al. teaches a robotic system that will issue picking information for a warehouse to various robotic bots. The system is able to allocate storage space for the placement of items, which, the system is able to determine how many items are able to fit on the shelves. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.A.H./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628